IN PROHIBITION:
Epitomized Opinion
Lawrence Dolexander sustained injuries as an employe of the Trumbull Steel Co., which later resulted in his death. Thereupon negotiations were had between the administrator and the company, and a settlement agreed upon. The administrator then filed in the Probate Court of Trumbull county, his application under 10772 GC. for authority to make it, which was approved by that court, and it authorized such settlement, “in full satisfaction.” The amount agreed upon, $2,000, was then paid to the administrator and distributed according to law. The widow also executed a separate release, for all her claim for compensation. Soon after she filed an application with the State Industrial Commission, asking for an adjustment of compensation due her from the steel company under the Workman’s Compensation law. The steel company made motion to dismiss this application, upon the theory that the commission had no jurisdiction to determine the claim, and thereupon this case, in) prohibition, was instituted in the Supreme Court. Held:
1. The application of an administrator to the Probate Court, under favor of' Section 10772 GC., for consent to make settlement for injuries resulting in the death of his decedent while in the course of employment is not the institution of proceedings in the courts for damages, within the contemplation of Section 1465-76 GC.
2. The obtaining of such consent of the administrator, and the execution of a release of damage of the dependent, do not constitute a waiver by the latter of her claim for compensation; nor do they preclude such dependent from thereafter making application therefor.